BRYAN SCHRODER
United States Attorney

RICHARD L. POMEROY
Assistant U.S. Attorney
Federal Building &amp; U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: richard.pomeroy@usdoj.gov
Alaska Bar No. 8906031

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,               ) No. 3:11-CR-00011-HRH
                                          )
                          Plaintiff,      )
                                          )
         vs.                              )
                                          )
  DOROTHY SAMANTHA DELAY-                 )
  WILSON,                                 )
                                          )
                          Defendant.      )

                           MOTION TO RELEASE PFD FUNDS

       COMES NOW the United States of America, by and through undersigned counsel,

and hereby moves this August 31, 2018 a Writ of Execution was issued pursuant to

Alaska Statute 43.23.065(d) attaching the defendant’s Alaska Permanent Fund Dividend

(hereinafter “PFD”) payment for 2018.




        Case 3:11-cr-00011-HRH Document 119 Filed 11/27/19 Page 1 of 3
       1.     Alaska Statute 43.23.065(d) absolves plaintiff from the service requirement

to notify the debtor of the Writ of Execution. The State of Alaska, Department of

Revenue (hereinafter “Department of Revenue”) automatically notifies the debtor of the

garnished PFD funds at the time the funds are remitted to this Court.

       2.     The Department of Revenue has provided the Court with a schedule of case

numbers, named defendants, and amounts of money which it has disbursed to the Clerk

of Court upon writs of execution issued in the listed cases.

       3.     Pursuant to the execution of the Writ of Execution, on or about October 29,

2018, the Department of Revenue has remitted to the Clerk of Court in the above

captioned action and as to the defendant the sum of $1584.00 Subsequently, the dividend

monies have been deposited into the Court Registry.

       4.     More than thirty (30) days have elapsed since notification from the

Department of Revenue to the defendant of their right to object. As of the date of this

motion, no objection has been filed. The defendant’s right to object is now in default.

       WHEREFORE, plaintiff requests the attached monies in the amount of $1584.00

currently held in the Court Registry be released and applied to the defendant’s unpaid

//

//

//

//




                                        Page 2 of 3


        Case 3:11-cr-00011-HRH Document 119 Filed 11/27/19 Page 2 of 3
criminal monetary impositions pursuant to 18 U.S.C. § 3612(c). The defendant currently

owes $5,235,262.06 on the judgment in this case.

        RESPECTFULLY SUBMITTED this 27th day of November, 2019, at Anchorage,

Alaska.

                                                       BRYAN SCHRODER
                                                       United States Attorney

                                                       s/ Richard L. Pomeroy
                                                       RICHARD L. POMEROY
                                                       Assistant U.S. Attorney
                                                       United States of America



CERTIFICATE OF SERVICE

I hereby certify that on November 27, 2019 a true
and correct copy of the foregoing was served
via U.S. first class mail on the following:

Dorothy Samantha Delay-wilson
3006 Eureka Street
Anchorage, Ak 99503

s/ Richard L. Pomeroy
Office of the U.S. Attorney




                                              Page 3 of 3


          Case 3:11-cr-00011-HRH Document 119 Filed 11/27/19 Page 3 of 3
